Exhibit 10.3

CLIFFS NATURAL RESOURCES INC.

2012 EXECUTIVE MANAGEMENT PERFORMANCE INCENTIVE PLAN

1. Name and Purpose. The name of this Plan is the Cliffs Natural Resources Inc.
2012 Executive Management Performance Incentive Plan (the “Plan”). The purpose
of the Plan is to provide a competitive annual incentive compensation
opportunity to selected executives based on achievement against key corporate
objectives and thereby align actual pay results with the short-term business
performance of the Company.

2. Definitions. For purposes of the Plan, the following terms have the meanings
indicated:

(a) “Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Board in its discretion.

(b) “Award” means, subject to Negative Discretion, an opportunity to receive
payment under the Plan for a Plan Year if the performance objectives established
by the Committee for the Plan Year are attained in whole or in part under the
Plan.

(c) “Award Agreement” means any written or electronic agreement, contract, or
other instrument or document setting forth the terms and conditions of an Award.

(d) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(e) “Cause” means that, prior to any termination of employment, the Participant
shall have committed: (i) and been convicted of a criminal violation involving
fraud, embezzlement or theft in connection with his or her duties or in the
course of his or her employment with the Company or any Affiliate;
(ii) intentional wrongful damage to property of the Company or any Affiliate;
(iii) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Affiliate; or (iv) intentional wrongful
engagement in any competitive activity; and any such act shall have been
demonstrably and materially harmful to the Company or any Affiliate. For
purposes of this Plan, no act or failure to act on the part of the Participant
shall be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company or an
Affiliate.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any lawful regulations or pronouncements promulgated thereunder.
Whenever reference is made to a specific Code section, such reference shall be
deemed to be a reference to any successor Code section or sections with the same
or similar purpose.

(g) “Committee” means the Compensation and Organization Committee of the Board,
so long as each member of that committee qualifies as an “outside director”
within the meaning of Section 162(m)(4)(C)(i) of the Code. If and when any
member of the Compensation and Organization Committee of the Board does not so
qualify, the term “Committee,” as used in the Plan, shall mean a subcommittee of
the Compensation and Organization Committee comprised solely of all of the
members of that committee who do so qualify, or such other committee of the
Board as may be designated from time to time by the Board.

(h) “Company” means Cliffs Natural Resources Inc., a corporation organized under
the laws of the State of Ohio, and any successor corporation or business
organization which shall assume the duties and obligations of Cliffs Natural
Resource Inc. under this Plan.

 

1



--------------------------------------------------------------------------------

(i) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the amount to be paid under an
Award in accordance with Section 5 below; provided, that, the exercise of such
discretion would not cause the Award to fail to qualify as “qualified
performance-based compensation” under Section 162(m)(4)(C) of the Code.

(j) “Participant” means each executive of the Company or a Subsidiary who has
been selected by the Committee to participate in the Plan and to whom an Award
has been made pursuant to this Plan.

(k) “Plan” means this Cliffs Natural Resources Inc. 2012 Executive Management
Performance Incentive Plan, as amended from time to time.

(l) “Plan Year” means the Company’s fiscal year.

(m) “Subsidiary” means any entity directly or indirectly controlled by the
Company or any entity, including an acquired entity, in which the Company has a
controlling interest (as defined in Treasury Regulation Section 1.409A-1(h)(3)),
as determined by the Committee, in its sole discretion, provided such entity is
considered a service recipient (within the meaning of Section 409A of the Code)
that may be aggregated with the Company.

3. Administration. The Plan will be administered by the Committee. Subject to
Section 12 below, the Committee will have the authority to: construe and
interpret the Plan and any Awards under the Plan; establish, apply, amend, and
waive rules and regulations for the administration of the Plan; and make all
other determinations that the Committee deems necessary or convenient for the
administration of the Plan. Any determination by the Committee with respect to
any matter arising under or connected with the Plan will be final, binding, and
conclusive on all employees and Participants and anyone claiming under or
through any of them.

4. Participants. The Committee will, in its sole discretion, designate the
individual Participants for participation in the Plan for each Plan Year from
among the executives of the Company or its Subsidiaries. This selection will be
made no later than 90 days after the beginning of the Plan Year (or no later
than such other date as may be the applicable deadline for a particular Award to
a particular Participant for a Plan Year to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code). The
determination as to whether or not such Participant actually becomes entitled to
payment in respect of any Award shall be decided solely by the Committee in
accordance with the provisions of this Plan and the Award Agreement. Moreover,
designation of a Participant eligible to receive an Award hereunder for a
particular Plan Year shall not require designation of such Participant eligible
to receive an Award hereunder in any subsequent Plan Year and designation of one
person as a Participant eligible to receive an Award hereunder shall not require
designation of any other person as a Participant eligible to receive an Award
hereunder in such Plan Year or in any other Plan Year.

5. Awards. No later than 90 days after the beginning of the Plan Year (or no
later than such other date as may be the applicable deadline for qualification
of a particular Award as “qualified performance-based compensation” under
Section 162(m) of the Code), the Committee will establish in writing the method,
which will be stated in terms of an objective formula or standard, for computing
the amount of compensation that will be payable under an Award to each
Participant for that Plan Year if the performance objectives established by the
Committee for the Plan Year are attained in whole or in part. The Award
Agreements authorized under the Plan may contain such other provisions not
inconsistent with this Plan, including, without limitation, any vesting,
acceleration or waiver of forfeiture restrictions, based in each case on such
factors as the Committee, in its sole discretion, shall determine. In
determining the actual amount to be paid under an Award for a Plan Year, the
Committee

 

2



--------------------------------------------------------------------------------

may reduce or eliminate the amount of payment earned under the objective formula
or standard for the Plan Year through the use of Negative Discretion if, in its
sole judgment, such reduction or elimination is appropriate. The Committee shall
not have the discretion to (a) grant or provide payment in respect of Awards for
a Plan Year if the performance objectives for such Plan Year have not been
attained, (b) make payment in respect of Awards in excess of the amount payable
based on the level of achievement of the performance objectives, or (c) provide
payment in respect of an Award above the maximum amount payable under Section 7
below.

6. Performance Objectives. The performance objectives for each Plan Year may be
based on any of the following performance criteria, whether measured in absolute
terms or relative to an external benchmark, and whether measured in dollars,
rates of growth, or relative ratios to sales in the case of profit measures:

(a) net earnings or net income;

(b) operating earnings or operating income;

(c) pretax earnings;

(d) earnings per share;

(e) share price, including growth measures and total shareholder return;

(f) earnings before interest and/or taxes;

(g) earnings before interest, taxes, depreciation and/or amortization;

(h) sales or revenues, whether in general, by type of product or service, or by
type of customer, or by growth;

(i) production or sales volume, whether in general, by type of product or
service, or by type of customer;

(j) gross or operating margins, or gross or operating margin growth;

(k) return measures, including pre-tax or after-tax, before or after
depreciation and amortization, return on assets, capital, investment, equity,
sales or revenue;

(l) working capital;

(m) residual economic profit, economic profit or economic value added;

(n) cash flow, including operating cash flow, free cash flow, total cash flow,
cash flow return on equity, and cash flow return on investment;

(o) productivity ratios;

(p) expense or cost control, including production or sales cost per unit of
volume;

(q) market share;

(r) financial ratios as provided in credit agreements of the Company and its
Affiliates;

 

3



--------------------------------------------------------------------------------

(s) working capital targets, including net working capital, inventory, accounts
payable, and accounts receivable measured in absolute terms or as turnover
metrics (e.g., relative to sales or cost of goods sold, including number of
days);

(t) completion of acquisitions of business or companies;

(u) completion of divestitures and asset sales;

(v) strategic partnering;

(w) geographic expansion goals;

(x) safety performance;

(y) management of employee practices and employee benefits;

(z) research and development and product development;

(aa) customer or employee satisfaction; and

(bb) any combination of any of the foregoing business criteria.

The Committee may designate a single objective criterion or multiple objective
criteria for performance measurement purposes, with the measurement based on
consolidated or business unit or divisional performance and/or on performance as
compared with that of other publicly-traded companies. The foregoing criteria
may have any reasonable definitions that the Committee may specify, which may
include or exclude any or all of the following items, as the Committee may
specify: extraordinary, unusual, or non-recurring items; effects of accounting
changes; effects of currency fluctuations; effects of energy price fluctuations;
effects of financing activities (e.g., effect on earnings per share of issuing
convertible debt securities); effects of price escalators; expenses for
restructuring or productivity initiatives; non-operating items; acquisition
expenses; and effects of divestitures. Any such performance criterion or
combination of such criteria may apply to a Participant’s Award opportunity in
its entirety or to any designated portion or portions of the Award opportunity,
as the Committee may specify. The performance objectives need not be the same
for each Participant or for each Award.

7. Maximum Award Payout. Notwithstanding any provision contained in this Plan to
the contrary, the maximum amount to be paid under an Award to any Participant
for any Plan Year is $5,000,000. Furthermore, any Award payout that has been
deferred shall not (between the date as of which the Award payout is deferred
and the payment date) increase by a measuring factor greater than a reasonable
rate of interest or one or more predetermined actual investments.

8. Certification and Payment of Awards. A Participant shall be eligible to
receive payment in respect of a Award only to the extent that: (a) the
performance objectives and any other terms and conditions applicable to such
Award for such Plan Year are achieved; and (b) the objective formula or standard
as applied against such performance objectives determines that all or some
portion of such Participant’s Award has been earned for the Plan Year. Following
the end of each Plan Year, the Committee will review and certify in writing
whether, and to what extent, the performance objectives and any other terms and
conditions applicable to each Award were in fact satisfied for the Plan Year, in
accordance Section 162(m)(4)(C)(iii) of the Code. No Award will be paid unless
and until the Committee so certifies. The Committee shall then determine the
final amount of each Participant’s Award payout for the Plan Year and, in so
doing, may apply Negative Discretion in accordance with

 

4



--------------------------------------------------------------------------------

Section 5 above, if and when it deems appropriate. Awards will be paid to
Participants in cash, subject to applicable withholding, as soon as
administratively practicable following certification by the Committee on such
date as the Committee may specify, but in no event later than 2 1/2 months
following the end of the Plan Year.

9. Shareholder Approval. Payment of Awards under the Plan is contingent upon
shareholder approval of the Plan, in accordance with Section 162(m) of the Code.
Unless and until shareholder approval is obtained, no Awards will be paid under
the Plan.

10. Continued Employment. Unless otherwise provided by the Committee in any
particular circumstance or as provided in the last sentence of this Section 10,
payment of Awards with respect to any Plan Year will be contingent on the
Participant’s continued employment by the Company or one of its Subsidiaries
through the date on which the Awards are paid following certification by the
Committee. If a Participant dies, becomes disabled (as “disability” is defined
in the Cliffs Natural Resources Inc. 2012 Incentive Equity Plan), retires, or is
terminated by the Company or a Subsidiary without Cause after the start of a
Plan Year and prior to the date of payment, the Participant (or his or her
estate in the case of his or her death) will be entitled to a pro rata Award
payout equal to the amount of the Award that the Participant would have earned
during the entire Plan Year had the Participant continued in the active employ
of the Company or a Subsidiary through the end of the Plan Year (as determined
by the Committee in accordance with Section 8 above) multiplied by a fraction,
the numerator of which is the number of calendar days in the Plan Year through
the date of death, disability, retirement or termination without Cause and the
denominator of which is 365, which pro rata Award payout will be paid at the
time the Award would have otherwise been paid to the Participant but for the
occurrence of such intervening event.

11. No Assignment of Awards; No Employment Agreement. Unless and until an Award
payout is certified by the Committee, neither any Participant nor any person or
entity claiming through a Participant will have any right to payment of an
Award. The Plan shall be unfunded. None of the Company, the Board and the
Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan. Participants will not have any claim against the assets of the Company or
any Subsidiary and the obligation of the Company or a Subsidiary to pay any
amount with respect to any earned Award will constitute only an unsecured
contractual obligation to pay the Award to the Participant subject to the terms
and conditions of the Plan. Neither any provision of the Plan nor the
designation of any employee as a Participant will constitute an employment
agreement or affect the nature of the employment relationship between the
Company (or Subsidiary) and the Participant, which relationship, if not the
subject of a separate employment agreement between the Participant and the
Company (or Subsidiary), will remain “employment at will.”

12. Interpretation. Awards made under the Plan are intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code. If
any provision of the Plan or an Award Agreement would prevent an Award from so
qualifying, the Plan will be administered, interpreted, and construed to carry
out that intention.

13. Amendment of Award Agreement. The Committee may, without shareholder or
Participant approval, amend any Award Agreement retroactively or prospectively
to the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award.

14. Exemption From, or Compliance With, Section 409A. The Plan and the Awards
granted hereunder are intended to be either exempt from, or compliant with,
Section 409A of the Code. This

 

5



--------------------------------------------------------------------------------

Plan and all Awards granted hereunder shall be interpreted in a manner
consistent with these intentions. Notwithstanding anything herein or in an Award
Agreement to the contrary, in the case of any Participant who is a specified
employee (as defined in Section 409A of the Code) as of the date of his or her
termination from employment, no payment of an Award that is subject to
Section 409A shall be made under this Plan that is contrary to the 6-month delay
requirement of Section 409A(a)(2)(B) of the Code. Any payments of an Award that
is delayed to comply with this 6-month delay requirement shall be paid on the
later of (a) the date such payment is to be made pursuant to Section 8 above, or
(b) the first day of the seventh month following the date of termination of
employment (or, if earlier, the date of the Participant’s death).

15. Amendment and Termination of Plan. The Board at any time, and from time to
time, may amend or terminate the Plan. However, no amendment shall be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy any applicable laws. At the time of such
amendment, the Board shall determine, upon advice from counsel, whether such
amendment will be contingent on shareholder approval.

16. Right to Recoup. The Committee shall have full authority to adopt and
enforce any policies and procedures adopted by the Company in respect of
Section 10D of the Securities Exchange Act of 1934, as amended, and such
regulations as are promulgated thereunder from time to time, or in respect to
any other applicable law, regulation or Company policy relating to the
recoupment of amounts on account of a restatement of a financial statement that,
if initially reported properly, would have resulted in a lower amount being paid
to a Participant under an Award, or in respect of any other policy of the
Company relating to the recoupment of amounts on account of the Participant’s
breach of a non-competition, non-solicitation, non-disparagement or
confidentiality obligation as it deems necessary or appropriate in its sole
discretion.

17. Beneficiary Designation. Each Participant may from time to time designate in
writing the person or persons to serve as his or her beneficiary in respect of
Awards or, in the absence of such a designation or if the designated person or
persons predecease the Participant, the person or persons who shall acquire the
Participant’s rights in respect of Awards by bequest or inheritance in
accordance with the applicable laws of descent and distribution. In order to be
effective, a Participant’s designation of a beneficiary must be on file with the
Company before the Participant’s death. Any such designation may be revoked and
a new designation substituted therefor by the Participant at any time before his
or her death without the consent of the previously designated beneficiary.

18. Severability. If any of the provisions of the Plan or any Award Agreement
are held to be invalid, illegal or unenforceable, whether in whole or in part,
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

19. Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.

20. Applicable Law. The terms of the Plan and the Award Agreements will be
governed by the laws of the State of Ohio, without reference to the conflicts of
laws principles of such State.

21. Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to this Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of Ohio or the United States District Court for
the Northern District of Ohio and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to this Plan or any Award

 

6



--------------------------------------------------------------------------------

Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Ohio, the United States District Court for the Northern District of
Ohio, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Ohio State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient forum and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in this Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Ohio.

22. Use of Electronic Media and Written Communications. All Plan notices and all
Participant or beneficiary notices, designations, elections, consents or waivers
must be in writing (which may include an electronic communication) and made in a
form the Plan specifies or otherwise approves. Any person entitled to notice
under the Plan may waive the notice or shorten the notice period unless such
actions are contrary to applicable law. The Plan, using any electronic medium,
may give or receive any Plan notice, communicate any Plan policy, conduct any
written Plan communication, satisfy any Plan filing or other compliance
requirement and conduct any other Plan transaction to the extent permissible
under applicable law. A Participant, a Participant’s spouse, or a beneficiary,
may use any electronic medium to provide any beneficiary designation, election,
notice, consent or waiver under the Plan, to the extent permissible under
applicable law. Any reference in this Plan to a “form,” a “notice,” an
“election,” a “consent,” a “waiver,” a “designation,” a “policy” or to any other
Plan-related communication includes an electronic version thereof as permitted
under applicable law.

23. Effective Date. Subject to the approval of the shareholders of the Company
at the Annual Meeting of Shareholders held in 2012, the effective date of this
Cliffs Natural Resources Inc. 2012 Executive Management Performance Incentive
Plan is the date of its adoption by the Board at its March 13, 2012 meeting. To
the extent that Awards are made under this Plan prior to its approval by
shareholders of the Company, they shall be contingent upon shareholder approval
of this Plan and subject to the provisions of Section 9 above.

IN WITNESS WHEREOF, Cliffs Natural Resources Inc. has executed this 2012 Cliffs
Natural Resources Inc. Executive Management Performance Incentive Plan at
Cleveland, Ohio, as of this      day of                     , 2012.

 

CLIFFS NATURAL RESOURCES INC.

By:

 

/s/ Joseph A. Carrabba

 

Joseph A. Carrabba, Chairman, President and CEO

 

7